Case 1:20-cv-23242-BB Document 16 Entered on FLSD Docket 06/04/2021 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                Case No. 20-cv-23242-BLOOM/Louis

 UNITED STATES OF AMERICA ex rel.
 SEDONA PARTNERS LLC,

         Plaintiff/Relator,
 v.

 ABLE MOVING & STORAGE, INC.; ARPIN
 VAN LINES, INC.; CARTWRIGHT
 INTERNATIONAL VAN LINES, INC.;
 COLEMAN AMERICAN MOVING SERVICES,
 INC.; DEWITT COMPANIES LIMITED, LLC;
 HILLDRUP COMPANINES, INC.; J.K. MOVING
 & STORAGE INC.; MAYFLOWER TRANSIT,
 LLC; NEW WORLD VAN LINES, INC.;
 PARAMOUNT TRANSPORTATION SYSTEMS;
 PAXTON VAN LINES, INC.; and WESTERN
 EXPRESS FORWARDING, LLC,

       Defendants.
 __________________________________________/

                              ORDER TO FILE PROOF OF SERVICE

         THIS CAUSE is before the Court upon a sua sponte review of the record. Federal Rule of

 Civil Procedure 4(m) requires service of the summons and complaint to be perfected upon

 defendants within 90 days after the filing of the complaint.1 In civil actions for false claims like

 the instant action, a “defendant shall not be required to respond to any complaint filed under this

 section until 20 days after the complaint is unsealed and served upon the defendant pursuant to

 Rule 4 of the Federal Rules of Civil Procedure.” 31 U.S.C. § 3730(b)(3); see also U.S. ex rel. Gallo

 v. Thor Guard, Inc., No. 3:18-cv-811-J-32MCR, 2020 WL 1248975, at *4 n.8 (M.D. Fla. Mar. 16,




 1
  The 90-day timeframe does not apply to service of process upon parties in a foreign country. See Fed. R.
 Civ. P. 4(m) (“This subdivision (m) does not apply to service in a foreign country under Rule 4(f), 4(h)(2),
 or 4(j)(1), or to service of a notice under Rule 71.1(d)(3)(A).”).
Case 1:20-cv-23242-BB Document 16 Entered on FLSD Docket 06/04/2021 Page 2 of 2

                                                              Case No. 20-cv-23242-BLOOM/Louis


 2020) (explaining that the deadline to serve a defendant in a false claims case was ninety days after

 the complaint was unsealed and plaintiffs were ordered to serve the defendant); U.S. ex rel.

 Maharaj v. Est. of Zimmerman, 427 F. Supp. 3d 625, 651 (D. Md. 2019) (“[Federal Rule of Civil

 Procedure] 4(m) applies to [False Claims Act] cases. However, because such cases initially are

 filed under seal, the 90-day clock does not start until the court unseals the complaint and orders

 service.” (citing Am. Civ. Liberties Union v. Holder, 673 F.3d 245, 251 (4th Cir. 2011))).

        The Court unsealed the Plaintiff/Relator’s Complaint in this action and ordered that the

 Defendants be served on May 4, 2021, ECF No. [10], thus generating an August 2, 2021, service

 deadline. To date, no summonses have been issued, and service has not been perfected.

        Accordingly, it is ORDERED AND ADJUDGED that Plaintiff/Relator must file

 proposed summonses by no later than June 9, 2021. Within seven (7) days of perfecting service

 upon Defendants, Plaintiff/Relator shall file proof of such service with the Court. Failure to

 effectuate service of a summons and the complaint on Defendants by the stated deadline may result

 in dismissal without prejudice and without further notice.

        DONE AND ORDERED in Chambers at Miami, Florida, on June 3, 2021.




                                                          _________________________________
                                                          BETH BLOOM
                                                          UNITED STATES DISTRICT JUDGE

 Copies to:

 Counsel of Record




                                                  2
